175 U.S. 71 (1899)
REAL DE DOLORES DEL ORO
v.
UNITED STATES.
No. 17.
Supreme Court of United States.
Argued and submitted January 12, 1899.
Decided November 30, 1899.
APPEAL FROM THE COURT OF PRIVATE LAND CLAIMS.
*74 Mr. H.L. Warren, for appellants, submitted on his brief.
Mr. Matthew G. Reynolds for the United States. Mr. Solicitor General was on his brief.
MR. JUSTICE BROWN, after stating the case as above, delivered the opinion of the court.
As it appears in this case that these lands were within the limits of the Ortiz Mine grant  which had been confirmed *75 by Congress, and a patent therefor issued to the principal defendant  it follows, without adverting to other defences, that under the opinion in United States v. Conway, just decided, the claim was properly rejected.
Nor can the petition be sustained for an indemnity under section fourteen of the Private Land Claim act, as no such claim is made by the petition. We are also of opinion that section 14 of the act of March 3, 1891, c. 539, 26 Stat. 854, (printed in full in margin,[1]) which provides for a personal judgment against the United States in cases where the land decreed to any claimant, under the provisions of the act, shall have been sold or granted by the United States, applies only to cases where such lands have been sold or granted as public lands, for a consideration which equitably belongs to the owner of the land, and not to cases where the Government has merely released its interest to one apparently holding a good title under a Spanish or Mexican grant, which subsequently turns out to be invalid by reason of an older or better title. In the one case there is a moral obligation on the part of the Government to protect the real owner. In the other, there is a mere quitclaim of its rights to one who apparently has a better title thereto. There is no warranty, direct or indirect, that the title is a valid one, and no reason why the Government should be called upon to protect it. This was the ruling of the Court *76 of Private Land Claims in a prior case, and we think it is correct.
The decree of the court below is therefore
Affirmed.
MR. JUSTICE SHIRAS and MR. JUSTICE WHITE dissented.
NOTES
[1]  SEC. 14. That if in any case it shall appear that the lands or any part thereof decreed to any claimant under the provisions of this act shall have been sold or granted by the United States to any other person, such title from the United States to such other person shall remain valid notwithstanding such decree, and upon proof being made to the satisfaction of said court of such sale or grant and the value of the lands so sold or granted, such court shall render judgment in favor of such claimant against the United States for the reasonable value of said lands so sold or granted, exclusive of betterments, not exceeding one dollar and twenty-five cents per acre for such lands; and such judgment, when found, shall be a charge on the Treasury of the United States. Either party deeming himself aggrieved by such judgment may appeal in the same manner as provided herein in cases of confirmation of a Spanish or Mexican grant. For the purpose of ascertaining the value and amount of such lands surveys may be ordered by the court, and proof taken before the court, or by a commissioner appointed for that purpose by the court.